Bartley, J.
A replevin bond which the statute, in force at the time, required to be given with two or more sureties, is not void because actually signed and delivered by one surety only.
The obligor of a bond cannot avoid his liability, by showing that he was induced to execute the bond by the fraud of one of his coobligors, in which the obligee had no participation whatever, upon the settled rule that where one of two persons must suffer loss by the fraud or misconduct of a third person, he who first reposes the confidence and commits the first oversight, must bear the loss.

Judgment of the court helow affirmed.